Citation Nr: 9929979	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-19 087	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' December 1997 decision which 
denied entitlement to Department of Veterans Affairs (VA) 
death benefits because the requirements for establishing 
basic eligibility had not been met.  


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The moving party claims that her deceased spouse served in 
the Philippine Army from December 1941 to September 1971.  
She maintains that he served as a guerrilla and as a member 
of the United States Armed Forces in the Far East (USAFFE) 
during World War II, and that he was a prisoner of war (POW) 
for approximately two or three months.  In November 1975, the 
service department reported that the moving party's deceased 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In July 1997, 
the service department reported that a search of the USAFFE 
archives and guerrilla rosters on file had failed to reveal 
the name of the moving party's husband, and that no evidence 
had been found to warrant a change in the prior negative 
determination of November 1975. 

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a December 1997 
Board decision.


FINDINGS OF FACT

1.  In December 1997, the Board issued a decision in which it 
was concluded that the requirements for establishing basic 
eligibility for VA death benefits had not been met.  

2.  The Board's decision of December 1997 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's December 1997 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1997 decision, the Board determined that the 
moving party's deceased spouse did not have valid military 
service, and that the requirements for establishing basic 
eligibility for VA death benefits had not been met.  The 
moving party had alleged that her husband served in the 
Philippine Army from December 1941 to September 1971.  She 
reported that he served as a guerrilla and as a member of the 
USAFFE during World War II, and that he was a POW for 
approximately two or three months.  At the time of the 
December 1997 determination, the Board noted that the U.S. 
Army Reserve Personnel Center had certified that the moving 
party's husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
also pointed out that the moving party's statements, and the 
affidavit from two friends were insufficient to establish 
basic eligibility for VA death benefits.  
 
In March 1998, the moving party sought reconsideration of the 
Board's December 1997 determination.  She maintained that her 
husband served as a guerrilla and as a member of the USAFFE 
during World War II.  Reconsideration of the determination 
was denied in June 1998.  At that time, the moving party was 
informed that the Board was engaged in promulgating 
regulations regarding revision of prior Board decisions on 
the grounds of CUE and had decided to defer determinations on 
all such requests until these regulations had been finalized.  

In April 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  She was advised to review the 
pertinent regulations and specifically confirm that she 
wished to proceed with CUE review.  In a letter dated in May 
1999, the moving party confirmed that she was pursuing CUE 
review. 

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice.  38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, codified at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's December 1997 decision contains CUE.  As the Board 
noted, entitlement to VA death benefits based on recognized 
service had not been met as a matter of law.  There simply 
was no demonstration of valid military service in the 
Philippine Commonwealth Army, including the recognized 
guerrillas.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
December 1997 decision by the Board.  In fact, her 
contentions amount to a disagreement with the outcome of this 
decision.  She has not set forth any basis for a finding of 
error or any indication why the result of this decision would 
have been different but for an alleged error.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the December 1997 Board decision 
on the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 



